CHERRY, J., dissenting:
                               I would grant the stay, order an answer to the petition, and
                set this matter for oral argument before the en banc court. 2




                cc: Hon. Douglas W. Herndon, District Judge
                     Dayvid J. Figler
                     Law Office of Kristina Wildeveld
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      2 This writ petition raises an issue of first impression concerning the
                constitutionality of a death penalty aggravator, which is precisely the type
                of issue this court should entertain.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       2